Case 3:15-cv-07658-MAS-LHG Document 634 Filed 10/14/20 Page 1 of 14 PagelD: 20188

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
IN RE VALEANT Master No.: 3:15-cv-07658-MAS-LHG
PHARMACEUTICALS
INTERNATIONAL, INC. JOINT STIPULATION AND
SECURITIES LITIGATION [PROPOSED] ORDER RE:

DISCOVERY AND SCHEDULE IN

THIS DOCUMENT RELATES TO SECURITIES CLASS ACTION
ALL CASES AND OPT-OUT LITIGATIONS

 

 

WHEREAS, the Parties have conferred regarding discovery and the case
schedule in the Securities Class Action and Opt-Out Litigations (collectively, “the
Actions”), in light of developments in the Actions since the Special Master entered
the March 18, 2020 Joint Stipulation and Order re: Discovery and Schedule in
Securities Class Action and Opt-Out Litigations (the “March 18, 2020 Order”) (ECF
529);

WHEREAS, the Parties have reached certain agreements memorialized below
regarding the modification of the dates set forth in the March 18, 2020 Order, but
reserve all rights and arguments concerning discovery, coordination, any actual or
potential stay of discovery, and the schedule in the Securities Class Action and the

Opt-Out Litigations;
Case 3:15-cv-07658-MAS-LHG Document 634 Filed 10/14/20 Page 2 of 14 PagelD: 20189

WHEREAS, in the Securities Class Action (15-cv-07658) the sole remaining
defendant PricewaterhouseCoopers LLP (“PwC”) moved pursuant to Rule 12(c) for
judgment on the pleadings regarding the Section 11 claim by named plaintiff, the
City of Tucson on behalf of the Tucson Supplemental Retirement System
(“Tucson”); the Special Master has issued a report recommending denial of that
motion (ECF No. 563); and the Parties to the Securities Class Action have fully
briefed PwC’s objection to that report and recommendation (ECF Nos. 573, 574,
588, 589, 591) and await Judge Shipp’s ruling;

WHEREAS, in the Securities Class Action (15-cv-07658), Tucson moved for
leave to amend its complaint to assert a Section 10(b) fraud claim against PwC; the
Special Master has issued a report recommending that the motion be granted (ECF
No. 602); the Parties to the Securities Class Action have fully briefed PwC’s
objection to that report and recommendation (ECF Nos. 609, 610, 613, 615, 618,
620) and await Judge Shipp’s ruling; and PwC has indicated its intent to move to
dismiss the proposed Section 10(b) claim in the event that Judge Shipp allows the
amendment (ECF 609, at 24);

WHEREAS, the Special Master has set another scheduling conference for
December 2, 2020 (the “Next Conference”);

IT IS HEREBY STIPULATED AND AGREED, by the undersigned counsel

on behalf of the Parties, that:
Case 3:15-cv-07658-MAS-LHG Document 634 Filed 10/14/20 Page 3 of 14 PagelD: 20190

(a) The following Amended Proposed Joint Discovery Plan, which
modifies the schedule contained in the March 18, 2020 Order (ECF 529), shall apply
to the Securities Class Action and the Opt-Out Litigations, subject to the provisions

set forth in paragraphs (b) — (i) below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Action Proposed Dates
Deadline for service of all interrogatories, March 5, 2021
requests for admission, and requests for
production
Fact Discovery Cutoff May 4, 2021
Deadline to serve affirmative expert reports May 28, 2021
Deadline to serve rebuttal expert reports July 28, 2021
Deadline to serve reply expert reports August 25, 2021
Expert Discovery Cutoff September 29, 2021
Deadline to file Dispositive Motion(s) October 27, 2021
Deadline to file Opposition(s) to Dispositive December 15, 2021
Motion(s)
Deadline to file Reply in support of January 10, 2022
Dispositive Motion(s)
Deadline for objection(s) to proposed expert 90 days before the final pretrial conference
testimony under FRE 702
Opposition to any objection(s) to proposed 60 days before the final pretrial conference
expert testimony under FRE 702
Reply in support of any objection(s) to 30 days before the final pretrial conference
proposed expert testtmony under FRE 702
Deadline for parties to designate potential 45 days before the final pretrial conference
trial witnesses and proposed exhibits

 

 

 

 
Case 3:15-cv-07658-MAS-LHG Document 634 Filed 10/14/20 Page 4 of 14 PagelID: 20191

 

Action Proposed Dates

 

Deadline for parties to file a joint set of jury 45 days before the final pretrial conference
instructions, proposed jury instructions
which are objected to by any other party and
points and authorities in support of and in
opposition to the objected to instructions

 

Final Pretrial Conference TBD

 

Proposed Trial Date TBD

 

 

 

 

(b) The Parties shall meet and confer in advance of the Next Conference
concerning discovery, coordination, any stay of discovery in any of the actions, class
certification briefing and discovery, and the schedule in the Securities Class Action
and the Opt-Out Litigations;

(c) All discovery by PwC and Tucson and all discovery directed to PwC
and Tucson in any capacity (as party or non-party, and including their current or
former partners, employees, officers, investment advisors, subadvisors, and
directors) shall be stayed for the time being. The Parties will meet and confer
concerning whether this stay continues or ends in the Securities Class Action and/or
the Opt-Out Litigations no later than the earlier of (i) the date of the Next Conference
(December 2, 2020) or (ii) three business days after Judge Shipp has ruled on both
PwC’s Rule 12(c) motion for judgment on the pleadings regarding the Section 11
claim and Tucson’s motion for leave to amend its complaint. If after meeting and

conferring the Parties disagree on whether the stay should continue or end in the

-4-
Case 3:15-cv-07658-MAS-LHG Document 634 Filed 10/14/20 Page 5 of 14 PageID: 20192

Securities Class Action and/or the Opt-Out Litigations, they shall raise the issue with
the Special Master. In that event, until the Special Master resolves the issue, the stay
shall remain in effect;

(d) Subject to the stay set forth in paragraph (c), fact depositions of Parties
and non-parties to the Opt-Out Litigations may commence;

(e) PwC and Tucson may participate in the depositions referenced in
paragraph (d) and examine witnesses, but PwC and Tucson may not notice or
subpoena depositions while the stay is in effect;

(f) Subject to the stay set forth in paragraph (c), document discovery and
other written discovery of Parties and non-parties to the Opt-Out Litigations shall
proceed;

(g) PwC and Tucson may receive copies of documents produced in
response to the document discovery referenced in paragraph (f), but PwC and
Tucson may not serve discovery or subpoena documents while the stay is in effect!;

(h) Nothing in this Stipulation and Proposed Order shall limit the ability of

the Parties in the Opt-Out Litigations to seek depositions of, and documents from,

 

' If Tucson or PwC believes it cannot meaningfully participate in a deposition
described in paragraph (d) without obtaining additional documents, they shall meet
and confer regarding whether one or both of them may initiate discovery to obtain
such documents, and any dispute shall be promptly submitted to the Special Master
for resolution.
Case 3:15-cv-07658-MAS-LHG Document 634 Filed 10/14/20 Page 6 of 14 PagelD: 20193

the Parties subject to the stay discussed in paragraph (a) after that stay is lifted, and

the Parties subject to that stay reserve their rights to object to such discovery; and

(i) Nothing in this Stipulation and Proposed Order is intended to modify

the Court’s October 12, 2018 coordination order or preclude the Parties from later

seeking modification of that Order.

DATED: October 13, 2020
SEEGER WEISS LLP

/s/ Christopher A. Seeger
Christopher A. Seeger

Jennifer R. Scullion

55 Challenger Road, 6th Floor
Ridgefield Park, NJ 07660
Telephone: (973) 639-9100
Fax: (973) 639-9393

Local Counsel for Plaintiffs in Case No. 15-
cv-07658

ROBBINS GELLER RUDMAN & DOWD
LLP

és/ James E. Barz

James E. Barz

Frank A. Richter

200 South Wacker Drive, 31st Floor
Chicago, IL 60606

Telephone: (312) 674-4674

Fax: (312) 674-4676

Darren J. Robbins

Robert R. Henssler

655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: (619) 231-1058

Fax: (619) 231-7423

McCARTER & ENGLISH LLP

/s/ Richard Hernandez
Richard Hernandez

100 Mulberry Street
Newark, NJ 07102
Telephone: (973) 848-8615
Fax: (973) 297-6615

Local Counsel for Valeant Pharmaceuticals
International, Inc., Robert L. Rosiello, Ari S.
Kellen, Ronald H. Farmer, Colleen Goggins,
Robert A. Ingram, Theo Melas-Kyriazi,
Robert N. Power, Norma Provencio,
Katharine B. Stevenson, and Tanya Carro in
Case Nos. 15-cv-07658, 18-cv-08705

Local Counsel for Valeant Pharmaceuticals
International, Inc., Robert L. Rosiello, Ari S.
Kellen, and Tanya Carro in Case Nos.
16-cv-05034, 16-cv-06127, 16-cv-06128,
16-cv-07212, 17-cv-06513, 17-cv-07552,
17-cv-12088, 17-cv-12808, 17-cv-13488,
18-cv-00383, 18-cv-00846

Local Counsel for Valeant Pharmaceuticals
International, Inc. in Case Nos. 16-cv-07321,
16-cv-07324, 16-cv-07328, 16-cv-07494,
16-cv-07496, 16-cv-07497, 18-cv-00089,
18-cv-00893
Case 3:15-cv-07658-MAS-LHG Document 634 Filed 10/14/20 Page 7 of 14 PagelD: 20194

Robert J. Robbins

Kathleen B. Douglas

120 East Palmetto Park Road, Suite 500
Boca Raton, FL 33432

Telephone: (561) 750-3000

Fax: (561) 750-3364

Counsel for Plaintiffs in Case No.
15-cv-07658

CARELLA, BRYNE, CECCHI, OLSTEIN,
BRODY & AGNELLO, P.C.

/s/ James E. Cecchi

James E, Cecchi

5 Becker Farm Road
Roseland, NJ 07068
Telephone: (973) 994-1700
Fax: (973) 994-1744

Local Counsel for Plaintiffs in Case Nos.
16-cv-05034, 16-cv-06127, 16-cv-06128,
16-cv-07212, 17-cv-06365, 17-cv-07552,
17-cv-12808, 17-cv-13488

BERNSTEIN LITOWITZ BERGER &
GROSSMANN LLP

/s/ Salvatore J. Graziano

Salvatore J. Graziano

Jonathan D. Uslaner

Richard D. Gluck

2121 Avenue of the Stars, Suite 2575
Los Angeles, CA 90067

Telephone: (310) 819-3472

Counsel for Plaintiffs in Case Nos.
16-cv-05034, 16-cv-06127, 16-cv-06128
16-cv-07212, 17-cv-06365, 17-cv-07552,
17-cv-12808, 17-cv-13488

ROLNICK KRAMER SADIGHI LLP
/s/ Lawrence M. Rolnick

Lawrence M. Rolnick
Marc B. Kramer

Local Counsel for Valeant Pharmaceuticals
International, Inc., Robert L. Rosiello,

and Tanya Carro in Case Nos. 17-cv-06365,
17-cv-07625, 17-cv-07636, 18-cv-00032,
18-cv-08595, 18-cv-12673, 18-cv-15286

Counsel for Valeant Pharmaceuticals
International, Inc., Robert L. Rosiello, and
Ari S. Kellen, and local counsel for Tanya
Carro in Case No. 18-cv-00343

SAUL EWING ARNSTEIN & LEHR LLP

/s/ Francis X. Riley II

Francis X. Riley III

650 College Road East, Suite 4000
Princeton, NJ 08540

Telephone: (609) 452-3145

Fax: (609) 452-3122

Lecal Counsel for Valeant Pharmaceuticals
International, Inc. in Case No. 18-cv-01223

SIMPSON THACHER & BARTLETT
LLP

és/ Paul C. Curnin

Paul C. Curnin (admitted pro hac vice)
Craig S. Waldman (admitted pro hac vice)
425 Lexington Avenue

New York, NY 10017

Telephone: (212) 455-2000

Fax: (212) 455-2502

Counsel for the Valeant Defendants in Case
Nos, 15-cv-07658, 18-cv-08705

Counsel for Valeant Pharmaceuticals
International, Inc., Robert L. Rosiello, and
Ari S. Kellen in Case Nos. 16-cv-05034,
16-cv-06127, 16-cv-06128, 16-cv-07212,
17-cv-06513, 17-cv-07552, 17-cv-12088,
17-cv-12808, 17-cv-13488, 18-cv-00383,
18-cv-00846
Case 3:15-cv-07658-MAS-LHG Document 634 Filed 10/14/20 Page 8 of 14 PagelID: 20195

Sheila A. Sadighi

Michael J. Hampson

1251 Avenue of the Americas
New York, NY 10020
Telephone: (212) 597-2800

Counsel for Plaintiffs in Case Nos.

16-cv-07321, 16-cv-07324, 16-cv-07328,
16-cv-07494, 16-cv-07496, 16-cv-07497,
18-cv-00089, 18-cv-00893, 18-cv-01223

KASOWITZ BENSON TORRES LLP

/s/ Stephen W. Tountas
Stephen W. Tountas

One Gateway Center

Suite 2600

Newark, NJ 07102
Telephone: (973) 645-9462
Fax: (973) 643-2030

Local Counsel for Plaintiffs in Case Nos.
17-cv-07636, 18-cv-08595, 18-cv-15286

LABATON SUCHAROW LLP

/s/ Serena P. Hallowell
Serena P. Hallowell
Jonathan Gardner

Eric J. Belfi

Thomas W. Watson

140 Broadway

New York, NY 10005
Telephone: (212) 907-0700
Fax: (212) 818-0477

Counsel for Plaintiffs in Case Nos.
17-cv-07636, 18-cv-08595, 18-cv-15286

FLEISCHMAN BONNER & ROCCO LLP

/s/ Patrick L. Rocco

Patrick L. Rocco

447 Springfield Avenue, Second Floor
Summit, NJ 07901

Counsel for Valeant Pharmaceuticals
International, Inc. in Case Nos. 16-cv-07321,
16-cv-07324, 16-cv-07328, 16-cv-07494,
16-cv-07496, 16-cv-07497, 18-cv-00089,
18-cv-00893, 18-cv-01223

Counsel for Valeant Pharmaceuticals
International, Inc. and Robert L. Rosiello in
Case Nos. 17-cv-06365, 17-cv-07625,
17-cv-07636, 18-cv-00032, 18-cv-08595, 18-
cv-12673, 18-cv-15286, 19-cv-18473, 19-cv-
18475

COOLEY LLP

/s/ William J. Schwartz

William J Schwartz (admitted pro hac vice)
Sarah Lightdale (pro hac vice)

55 Hudson Yards

New York, NY 10001

Telephone: (212) 479-6000

Fax: (212) 479-6275

Counsel for Tanya Carro in Case Nos.
15-cv-07658, 16-cv-05034, 16-cv-06127,
16-cv-06128, 16-cv-07212, 17-cv-06365,
17-cv-07625, 17-cv-07636, 17-cv-06513,
17-cv-07552, 17-cv-12088, 17-cv-12808,
17-cv-13488, 18-cv-00032, 18-cv-00343,
18-cv-00383, 18-cv-00846, 18-cv-08595,
18-cv-12673, 18-cv-15286, 19-cv-18473, 19-
cv-18475

DEBEVOISE & PLIMPTON LLP

/s/ Matthew Petrozziello

Matthew Petrozziello

Bruce E. Yannett (admitted pro hac vice)
919 Third Avenue

New York, NY 10022

Telephone: (212) 909-6000

Fax: (212) 909-6836

Jonathan R. Tuttle (admitted pro hac vice)
Ada Fernandez Johnson (admitted pro hac
vice)

_&-
Case 3:15-cv-07658-MAS-LHG Document 634 Filed 10/14/20 Page 9 of 14 PagelD: 20196

Telephone: (908) 516-2045
Facsimile: (908) 516-2049

Local Counsel for Plaintiffs in Case No.
17-cv-06513

DIETRICH SIBEN THORPE LLP

/s/ Matthew P. Siben

Matthew P. Siben

500 Australian Avenue South, Suite 637
West Palm Beach, FL 33401

Telephone: (561) 820-4882

Fax: (561) 820-4883

David A. Thorpe

Shawn M. Hayes

9595 Wilshire Blvd., Suite 900
Beverly Hills, CA 90212
Telephone: (310) 300-8450
Facsimile: (310) 300-8041

Counsel for Plaintiffs in Case No.
17-cv-06513

LITE DEPALMA GREENBERG, LLC

/s/ Bruce D. Greenberg
Bruce D. Greenberg

570 Broad Street, Suite 1201
Newark, NJ 07102
Telephone: (973) 623-3000
Fax: (973) 623-0858

 

Local Counsel for Plaintiffs in Case Nos.
17-cv-12088, 20-cv-07460, 20-cv-07462

GRANT & EISENHOFER P.A.

/s/ Jay W. Eisenhofer

801 Pennsylvania Ave. NW
Washington, D.C. 20004
Telephone: (202) 383-8036
Fax: (202) 383-8118

Counsel for J. Michael Pearson in Case Nos.
15-cv-07658, 16-cv-05034, 16-cv-06127,
16-cv-06128, 16-cv-07212, 16-cv-07321,
16-cv-07324, 16-cv-07328, 16-cv-07494,
16-cv-07496, 16-cv-07497, 17-cv-06365,
17-cv-07625, 17-cv-07636, 17-cv-06513,
17-cv-07552, 17-cv-12088, 17-cv-12808,
17-cv-13488, 18-cv-00032, 18-cv-00089,
18-cv-00343, 18-cv-00383, 18-cv-00846,
18-cv-00893, 18-cv-08595, 18-cv-12673,
18-cv-15286, 19-cv-18473, 19-cv-18475

MENZ BONNER KOMAR &
KOENIGSBERG LLP

/s/ Patrick D, Bonner, Jr.
Patrick D. Bonner, Jr.

125 Half Mile Road, Suite 200
Red Bank, NJ 07701
Telephone: (732) 933-2757
Fax: (914) 997-4117

Counsel for J. Michael Pearson in Case No.
18-cv-01223

CHIESA SHAHINIAN & GIANTOMASI
PC

/s/ A. Ross Pearlson

A. Ross Pearlson

One Boland Drive

West Orange, NJ 07052
Telephone: (973) 530-2100
Fax: (973) 530-2300

Local Counsel for PricewaterhouseCoopers
LLP in Case Nos. 15-cv-07658, 17-cv-06365,
17-cv-07625, 17-cv-07636, 18-cv-00032,
18-cv-08595, 18-cv-08705

KING & SPALDING LLP

-9-
Case 3:15-cv-07658-MAS-LHG Document 634 Filed 10/14/20 Page 10 of 14 PagelD: 20197

Jay W. Eisenhofer

Daniel L. Berger

Caitlin M. Moyna
Jonathan D. Park

485 Lexington Avenue
New York, NY 10017
Telephone: (646) 722-8500
Fax: (646) 722-8501

Counsel for Plaintiffs in Case Nos.
17-cv-12088, 20-cv-07460, 20-cv-07462

BRESSLER, AMERY & ROSS, P.C.

/s/ David J. Libowsky
David J. Libowsky

325 Columbia Turmpike, Suite 301
Florham Park, NJ 07932
Telephone: (973) 514-1200

Fax: (973) 514-1660

Local Counsel for Plaintiffs in Case No.
18-cv-00343

LIEFF CABRASER HEIMANN &
BERNSTEIN, LLP

/s/ Steven E. Fineman

Steven E. Fineman

Daniel P. Chiplock

Michael J. Miarmi

Sharon M. Lee

250 Hudson Street, 8th Floor
New York, NY 10013
Telephone: (212) 355-9500
Fax: (212) 355-9592

/s/ James P. Cusick

James P. Cusick (admitted pro hac vice)
Christina M. Conroy (admitted pro hac vice)
1185 Avenue of the Americas

New York, NY 10036-4003

Telephone: (212) 556-2100

Fax: (212) 556-2222

Kenneth Y. Turnbull (admitted pro hac vice)
1700 Pennsylvania Avenue, NW
Washington, DC 20006-4707

Telephone: (202) 737-0500

Fax: (202) 626-3737

Counsel for PricewaterhouseCoopers LLP in
Case Nos. 15-cv-07658, 17-cv-06365,
17-cv-07625, 17-cv-07636, 18-cv-00032,
18-cv-08595, 18-cv-08705

HARTMANN DOHERTY ROSA
BERMAN & BULBULIA, LLC

/s/ Mark A. Berman

Mark A. Berman

Robin D. Fineman

433 Hackensack Avenue, Suite 1002
Hackensack, NJ 07601

Telephone: (201) 441-9056

Fax: (201) 441-9435

Local Counsel for the Stock Underwriter
Defendants in Case No. 15-cv-07658

Local Counsel for Deutsche Bank Securities
Inc, and Barclays Capital Inc. in Case No.
18-cv-00032

PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP

/s/ Richard A. Rosen

Richard A. Rosen (admitted pro hac vice)
1285 Avenue of the Americas

New York, NY 10019

-10-
Case 3:15-cv-07658-MAS-LHG Document 634 Filed 10/14/20 Page 11 of 14 PagelD: 20198

Richard M. Heimann

Bruce W. Leppla

275 Battery Street, 29th Floor
San Francisco, CA 94111
Telephone: (415) 956-1000
Fax: (415) 956-1008

Counsel for Plaintiffs in Case No.
18-cv-00343

SKOLOFF & WOLFE, P.C.

/s/ Jonathan W. Wolfe
Jonathan W. Wolfe

293 Eisenhower Parkway
Livingston, NJ 07039
Telephone: (973) 992-0900

Local Counsel for Plaintiffs in Case No.
18-cv-00383

HUNG G. TA, ESQ. PLLC

/s/ Hung G. Ta

Hung G. Ta

JooYun Kim

Natalia D. Williams

250 Park Avenue, Seventh Floor
New York, NY 10177
Telephone: (646) 453-7288

Fax: (973) 994-1744

 

Counsel for Plaintiffs in Case Nos.
18-cv-00383, 18-cv-00846, 20-cv-05478

SAFIRSTEIN METCALF LLP

/s/ Peter Safirstein

Telephone: (212) 373-3000
Fax: (212) 757-3990

Counsel for the Stock Underwriter
Defendants in Case No. 15-cv-07658

Counsel for Deutsche Bank Securities Inc.
and Barclays Capital Inc. in Case No.
18-cv-00032

SCHULTE ROTH & ZABEL LLP

/s/ Robert E. Griffin

Robert E. Griffin

Barry A. Bohrer (admitted pro hac vice)
919 Third Avenue

New York, NY 10022

Telephone: (212) 756-2000

Fax: (212) 593-5955

Counsel for Deborah Jorn in Case Nos.

15-ev-07658, 16-cv-05034, 16-cv-06127,
16-cv-06128, 16-cv-07212, 17-cv-07552,
17-ev-12088, 17-cv-12808, 17-cv-13488,
18-cv-00343, 18-cv-00383, 18-cv-00846

WINSTON & STRAWN LLP

/s/ Benjamin Sokoly
Benjamin Sokoly

200 Park Avenue

New York, NY 10166
Telephone: (212) 294-6700
Fax: (212) 294-4700

Robert Y. Sperling (admitted pro hac vice)
Joseph L. Motto (admitted pro hac vice)
35 West Wacker Drive

Chicago, Illinois 60601

Telephone: (312) 558-5600

-ll-
Case 3:15-cv-07658-MAS-LHG Document 634 Filed 10/14/20 Page 12 of 14 PagelD: 20199

Peter Safirstein

Elizabeth Metcalf

1250 Broadway, 27th Floor
New York, NY 10001
Telephone: (212) 201-2845

Local Counsel for Plaintiffs in Case No.
18-cv-00846

KYROS LAW, PC

/s/ Konstantine Kyros
Konstantine Kyros

17 Miles Road

Hingham, MA 02043
Telephone: (800) 934-2921

Counsel for Plaintiffs in Case No. 18-cv-00846

QUINN EMANUEL URQUHART &
SULLIVAN, LLP

/s/ Robert §. Loigman
Robert S. Loigman

Rollo Baker

Kathryn Bonacorsi

Jesse Bernstein

51 Madison Avenue, 22nd Floor
New York, New York 10010
Telephone: (212) 849-7000

Counsel for Plaintiffs in Case No. 18-cv-08705

Counsel for Howard B. Schiller in Case Nos.
15-cv-07658, 16-cv-05034, 16-cv-06127,
16-cv-06128, 16-cv-07212, 16-cv-07321,
16-cv-07324, 16-cv-07328, 16-cv-07494,
16-cv-07496, 16-cv-07497, 17-cv-06365,
17-cv-07625, 17-cv-07636, 17-cv-06513,
17-cv-07552, 17-cv-12088, 17-cv-12808,
17-cv-13488, 18-cv-00032, 18-cv-00089,
18-cv-00343, 18-cv-00846, 18-cv-00893,
18-cv-01223, 18-cv-08595, 18-cv-12673,
18-cv-15286, 19-cv-18473, 19-cv-18475

ROBINSON MILLER

/s/ Keith J. Miller

Keith J. Miller

Justin T. Quinn

110 Edison Place, Suite 302
Newark, NJ 07102
Telephone: (973) 690-5400

Counsel for Howard B. Schiller in Case No.
18-cv-00383

CALCAGNI & KANEFSKY, LLP

/s/ Eric T. Kanefsky

Eric T. Kanefsky

Samuel S. Cornish

One Newark Center

1085 Raymond Blvd., 14° Floor
Newark, NJ 07102

Telephone: (862) 397-1796

Counsel for Plaintiffs in Case No.
18-cv-08705

-12-
Case 3:15-cv-07658-MAS-LHG Document 634 Filed 10/14/20 Page 13 of 14 PagelID: 20200

KIRBY McINERNEY LLP

/s/ Karen M. Lerner

Karen M. Lerner

Daniel Hume (pro hac vice admission pending)

Ira M. Press (admitted pro hac vice)

Meghan J. Summers (pro hac vice admission pending)
250 Park Ave., Suite 820

New York, N.Y. 10177

Telephone: (212) 371-6600

Mark A. Strauss (admitted pro hac vice)
Mark A. Strauss Law, PLLC

555 Madison Ave, Fifth Floor

New York, NY 10022

Tel: (212) 729-9496

Fax: (212) 202-6443

Counsel for Plaintiffs in Case No. 20-cv-02190

-13-
Case 3:15-cv-07658-MAS-LHG Document 634 Filed 10/14/20 Page 14 of 14 PagelID: 20201

SO ORDERED, on this |4{ day of dclober-_, 2020.

Lie Le LZ

JUDGE DENNIS CAVAN H, RET.
SPECIAL MASTER

-14-
